Case 12-25167        Doc 67     Filed 11/19/18     Entered 11/19/18 11:59:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 25167
         Antonio J Porche

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/22/2012.

         2) The plan was confirmed on 09/17/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/17/2012, 06/16/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/30/2014.

         5) The case was Completed on 08/09/2017.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 77.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $39,364.87.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-25167             Doc 67           Filed 11/19/18    Entered 11/19/18 11:59:57                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $21,537.72
           Less amount refunded to debtor                                $1,212.54

 NET RECEIPTS:                                                                                             $20,325.18


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,500.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $800.30
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,300.30

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 City Of Chicago Dept Of Revenue           Unsecured     20,000.00     15,876.86        15,876.86       1,587.69        0.00
 City of Country Club Hills                Unsecured         250.00           NA               NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         818.00        815.18           815.18          81.52       0.00
 Commonwealth Financial                    Unsecured         138.00           NA               NA            0.00       0.00
 Dependon Collection Service               Unsecured         433.00           NA               NA            0.00       0.00
 I C Systems Inc                           Unsecured         145.00           NA               NA            0.00       0.00
 IL Dept Of Healthcare & Family Services   Priority            0.00      4,726.77         4,726.77      4,726.77        0.00
 Illinois Dept Of Healthcare And Family    Priority            0.00           NA               NA            0.00       0.00
 Internal Revenue Service                  Priority       4,268.00       3,729.00         3,729.00      3,729.00        0.00
 Internal Revenue Service                  Unsecured           0.00      7,453.33         7,453.33        745.33        0.00
 Midwest Title Loans                       Secured        3,000.00       4,483.74         3,000.00      3,000.00     152.46
 Midwest Title Loans                       Unsecured      4,300.00       1,483.74         1,483.74        148.37        0.00
 MRSI                                      Unsecured         863.00           NA               NA            0.00       0.00
 Municipal Collections Of America          Unsecured         250.00        250.00           250.00          25.00       0.00
 Peoples Energy                            Unsecured      1,055.00       1,055.32         1,055.32        105.53        0.00
 Pinnacle Fincial Group Inc                Unsecured         621.00           NA               NA            0.00       0.00
 Premier Credit                            Unsecured      2,322.00            NA               NA            0.00       0.00
 Professional Recovery Consultants         Unsecured      1,316.00            NA               NA            0.00       0.00
 Ronald J Hennings                         Unsecured           0.00        506.00           506.00          50.60       0.00
 Sheila Shavers                            Priority            0.00           NA               NA            0.00       0.00
 Suk S Lee MD                              Unsecured         265.00        265.00           265.00          26.50       0.00
 United Collection Bureau Inc              Unsecured         235.00           NA               NA            0.00       0.00
 Wells Fargo Financial Illinois, Inc.      Unsecured      8,227.00     16,461.09        16,461.09       1,646.11        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-25167        Doc 67      Filed 11/19/18     Entered 11/19/18 11:59:57             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,000.00          $3,000.00           $152.46
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $3,000.00          $3,000.00           $152.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $4,726.77          $4,726.77              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,729.00          $3,729.00              $0.00
 TOTAL PRIORITY:                                          $8,455.77          $8,455.77              $0.00

 GENERAL UNSECURED PAYMENTS:                             $44,166.52          $4,416.65              $0.00


 Disbursements:

         Expenses of Administration                             $4,300.30
         Disbursements to Creditors                            $16,024.88

 TOTAL DISBURSEMENTS :                                                                     $20,325.18


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
